AGREEMENT ANDPLAN OF MERGER THIS AGREEMENT AND PLAN OF MERGER is entered into as of March 11, 2008 by and among CAPITAL CITY ENERGY GROUP, INC., a Nevada corporation (“Parent”), BABYDOT ACQUISITION CORP., a Delaware corporation and a wholly-owned subsidiary of Parent (“Acquisition Corp.”), and CAPITAL CITY PETROLEUM, INC., a Delaware corporation (the “Company”). W I T N E S S E T H: WHEREAS, the respective Boards of Directors of each of Parent, Acquisition Corp. and the Company have approved, and deem it advisable and in the best interests of their respective stockholders to consummate, the acquisition of the Company by Parent, which acquisition is to be effected by the merger of Acquisition Corp. with and into the Company, with the Company being the surviving entity (the “Merger”), upon the terms and subject to the conditions set forth in this Agreement (as defined herein); WHEREAS, the parties hereto intend that the Merger shall qualify as a reorganization within the meaning of Section 368(a)(1)(A) of the Internal Revenue Code of 1986, as amended (the “Code”), by reason of Section 368(a)(2)(E) of the Code; and NOW, THEREFORE, in consideration of the mutual agreements and covenants hereinafter set forth, the parties hereto agree as follows: ARTICLE I DEFINITIONS Section 1.1Definitions.Capitalized terms used in this Agreement shall have the following meanings: “Acquisition Corp.” shall have the meaning given to such term in the preamble to this
